DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/27/2022, which has been entered and made of record.  Claims 1-3, 5-6, 8, 11, 13-16, 18-19, 21, 24, 26-29, 31-32, 37, 39-45, 50, and 52 have been amended.  Claim 53-56 has been added.  Claim 4, 17, 30, and 43 has been cancelled. Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 04/27/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1, 14, 27, and 40).
Applicants state that “Applicant submits that the combination of Jiang and Martini fails to describe or make obvious a method comprising, at least, "generate an initial virtual representation of a planar target based on the first image," "track the planar target as the camera moves from the first pose to a second pose, wherein the second pose is different than the first pose," "display the initial virtual representation of the planar target," "determine, based on tracking the planar target, a second image associated with the second pose of the camera," and "generate an updated virtual representation of the planar target based on the second image, wherein the updated virtual representation of the planar target is more accurate than the initial virtual representation of the planar target," as claimed”.	The examiner disagrees.  Applicant did not raise any specific argument or evidence to support his conclusion.  The Examiner directs Applicant to claim rejections for detailed analyses.  
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-6, 9-16, 18-19, 22-29, 31-32, 35-42, 44-45, and 48-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2012/0062702 to Jiang et al. in view of U.S. PGPubs 2015/0186745 to Martini, further in view of U.S. PGPubs 2012/0062702 to Jiang et al. (2702).

		Regarding claim 1, Jiang et al. teach a device comprising: a memory; and a processor coupled to the memory (par 0009, “a mobile platform includes a camera, a wireless transceiver, a processor connected to the camera and wireless transceiver, memory connected to the processor, and a display connected to the memory.  Software held in the memory and run in the processor causes the processor to”), the processor configured to: 

    PNG
    media_image1.png
    308
    527
    media_image1.png
    Greyscale

determine a first pose of a camera (Figs 1-2, abstract, par 0007-0011,  par 0018-0021, par 0032-0033, par 0048-0049, claim 1, “From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively” ……determine a camera pose based on the captured planar object images); 
		receive a first image associated with the first pose of the camera (Figs 1-2, abstract, par 0007-0011, par 0018-0021, par 0032, par 0037,  claim 1, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints.  From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively” ….captured and display a planar object image at a camera pose); 
		generate an initial virtual representation of a planar target based on the first image (Figs 1-3, abstract, par 0007-0011, par 0018-0021, par 0048-0049, claim 1, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints.  From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively” ……generate a reference image of a front view of the planar object for tracking); 
		track the planar target at the camera moves form the first pose to second pose (Fig 1, par 0018-0019, par 0037, par 0041, par 0048, “The reference image 104 is used as the common reference image from which each mobile platform 110 may determine its unique pose with respect to the object for tracking to perform multi-user AR (208)”, “if desired, instead of using one of the initial captured images, a new image of the object 102 may be captured and warped to produce the reference image 104, however, the pose for the new image should be determined, e.g., using the previously determined pose and vision based tracking with the new image, and the orientation used to warp the new image”), wherein the second pose different than the first pose (par 007-0010, par 0032, par 0037-0043, par 0048-0049, claim 1, “if desired, instead of using one of the initial captured images, a new image of the object 102 may be captured and warped to produce the reference image 104, however, the pose for the new image should be determined, e.g., using the previously determined pose and vision based tracking with the new image, and the orientation used to warp the new image …..The master device 110A captures images from different perspectives and using the images from different perspectives, the reference image is generated, which can then be transmitted to the other users.  Each mobile platform continues to capture images of the object 102 and uses the reference image to estimate the pose for a current image.  If a significant part of the current image is not visible in the reference image, the reference image and current image may be merged to generate a new reference image, which can be transmitted to the other mobile platforms” ……determine a new camera pose based on the captured planar object images from different view);
		displaying the initial virtual representation of the planar target (Fig 1, par 0024, display a represent of a planar target (102A) (captured image) as an initial reference image in the mobile device);
receive a second image associated with the second pose of the camera (par 007-0010, par 0021, par 0032, par 0037-0043, claim 1, “if desired, instead of using one of the initial captured images, a new image of the object 102 may be captured and warped to produce the reference image 104, however, the pose for the new image should be determined, e.g., using the previously determined pose and vision based tracking with the new image, and the orientation used to warp the new image …..The master device 110A captures images from different perspectives and using the images from different perspectives, the reference image is generated, which can then be transmitted to the other users.  Each mobile platform continues to capture images of the object 102 and uses the reference image to estimate the pose for a current image.  If a significant part of the current image is not visible in the reference image, the reference image and current image may be merged to generate a new reference image, which can be transmitted to the other mobile platforms” ….captured and display a planar object image at a new camera pose); and 
		generate an updated virtual representation of the planar target based on the second image (par 007-0010, claims 13-14, “if desired, the reference image may be extended to include a new image that contains a portion of the planar object that is not included in the reference image.  For example, the second mobile platform may capture a new image that includes a different portion of the planar object, which is not included in the reference image.  The new image and the reference image may be merged to generate a new reference image of the front view of the planar object and the pose of second mobile platform with respect to the planar object may be updated using a subsequent image of the planar object captured by the second mobile platform and the new reference image”; par 0037-0043, par 0048-0049, “if desired, instead of using one of the initial captured images, a new image of the object 102 may be captured and warped to produce the reference image 104, however, the pose for the new image should be determined, e.g., using the previously determined pose and vision based tracking with the new image, and the orientation used to warp the new image …..The master device 110A captures images from different perspectives and using the images from different perspectives, the reference image is generated, which can then be transmitted to the other users.  Each mobile platform continues to capture images of the object 102 and uses the reference image to estimate the pose for a current image.  If a significant part of the current image is not visible in the reference image, the reference image and current image may be merged to generate a new reference image, which can be transmitted to the other mobile platforms ….A new reference image may be generated by merging the reference image and the current image”; par 0048-0049, “If desired, the system may further include means to merge the reference image and a new image that includes a portion of the planar object that is not included in the reference image to generate a new reference image, which may include image processor 166, pose processor 168, and graphics engine 167 that may be located in a master device 110A, server 130, or second mobile platform 110B, and the means for determining the position and orientation of a second mobile platform updates the position and orientation of the second mobile platform with respect to the planar object using a different image of the planar object captured by the second mobile platform and the new reference image”……generate a new reference image of a front view of the planar object based on the previous reference image and the new captured image).
		But Jiang et al. keep silent for teaching wherein the updated virtual representation of the planar target is more accurate than the initial virtual representation of the planar target.
		In related endeavor, Martini teaches generate an updated virtual representation of the planar target based on the second image, wherein the updated representation of the planar target is more accurate than the initial virtual representation of the planar target (par 0094-0095, “It is appropriate to add further keyframes as the system proceeds, for at least two reasons.  The first is that as the camera moves in space, new image features will be captured and previously captured image features will disappear from view (because they are outside of the field of view of the camera and/or because they are obscured by intervening features).  So, in order to have keyframes available which refer to the set of image features which may be appropriate to a newly captured image, new keyframes are added to the set of keyframes from time to time.  A second reason is simply to improve the accuracy by which the map data is derived, by allowing for more keyframes to be used in the derivation or refinement of the map data “, par 0072, par 0102-0104, par 0124, par 0136, par 0158, par 0162, par 0181-0182, par 0193-0194, par 0240, “A threshold proportion may be set so that if a match is achieved for less than threshold proportion of projected points, then the pose of the camera is deemed not to have been determined to a high enough accuracy for the captured image to be used as a key-frame.  It is important that the pose of the camera for new key-frames is determined as accurately as possible so that locations of new corner points detected in the key-frame and added to the world map are as accurate as possible “, “The aim of the pixel matching of the search template is to find, in a newly captured image 818, the same physical feature that was detected by the corner detection algorithm during the procedure to initialise that landmark and for which the original patch and corresponding world map point were created.  As will be explained, this is to allow the 2-dimensional position of the selected point in the new image 818 to be determined more accurately”, “When the positions (u, v) of a sufficient number of selected pixels have been updated, the new positions can be extrapolated to the world map points that were not selected so as to improve the accuracy of the positions of all the world map points present in the newly captured image 18.  This is demonstrated in FIG. 16E, in which the updated positions of points 800A, 800B and 800D have been used to estimate a more accurate position of point 800C.  The 2-dimensional position of each of the points 800A-D in the newly captured 18 has thus been more accurately determined” …..update a keyframe for a plane object with four corners for accurate).
		It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jiang et al. to include wherein generate an updated virtual representation of the planar target based on the second image, wherein the updated representation of the planar target is more accurate than the initial virtual representation of the planar target as taught by Martini to render capture images of the real surroundings onto augmented reality (AR) image features to maintain a tracking quality for the image above a certain level.
	But Jiang et al. as modified by Martini keep silent for teaching determining, based on tracking the planar target, a second image associated with the second pose of the camera.
		In related endeavor, Jiang et al. (2702) teach displaying the initial virtual representation of the planar target (par 0009, “Software held in the memory and run in the processor causes the processor to analyze at least two captured images of a planar object and to determine a pose (position and orientation) of the mobile platform with respect to the planar object using the at least two captured images, to warp an image of the planar object using the orientation to produce a reference image of a front view of the planar object, to transmit the reference image to at least one other mobile platform, and to perform a multi-user augmented reality application with the at least one other mobile platform using the reference image and that is displayed on the display”, par 0018, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints. From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively. Using the reference image 104, each mobile platform 110A, 110B, and 110C may track the object 102 by determining its unique pose with respect to the object 102 in order to perform a multi-user AR application”, par 0047-0048, “The device 300 may further includes a user interface 150 that includes a means for displaying the image and AR objects, such as the display 112.”, “The control unit 160 may further include a graphics engine 167, which may be, e.g., a gaming engine, to warp one of the initial images (or a different image) to a front view reference image 104, which is transmitted to other mobile platforms via transceiver 140. The graphics engine 167 may also render desired AR objects to be displayed on the display 112. The control unit may also include a pose processor 168 to determine and track the position and orientation of the master device 110A with respect to the object 102 based on images from the camera 114 and the reference image 104”, also, Fig 1, abstract, par 007-008, par 0018, par 0042-0045, display a captured image and generate a reference image which includes a target planar, later the reference image could be update to new reference image as second reference image (see par 0042-0045)), determining, based on tracking the planar target, a second image associated with the second pose of the camera (par 0007-0008, par 0042-0045, “Each mobile platform continues to capture images of the object 102 and uses the reference image to estimate the pose for a current image.  If a significant part of the current image is not visible in the reference image, the reference image and current image may be merged to generate a new reference image, which can be transmitted to the other mobile platforms … To extend the reference image, the 2D points are detected on the reference image and their 2D correspondents are searched in the current image. If a significant difference between the reference image and current image exists, the homography h is computed based on the matched point pairs, as discussed above.”, par 007-008, par 0037-0039, par 0042-0045, identify the big different between reference image and a subsequence image and select subsequence image as a second image, then further merge reference image and a subsequence image to generate a new reference image), and generate an updated virtual representation of the planar target based on the second image (par 0042-0045, Jiang et al. (2702) disclose selecting additional images as a second reference image as a suitable image to generate a high quality reference image (with motivation: to reduce the error and increase the accurately orientation relative to reference for an augmented reality scene)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jiang et al. as modified by Martini to include determining, based on tracking the planar target, a second image associated with the second pose of the camera as taught by Jiang  et al.(2702) to find a suitable image for detecting planar target to reduce the tracking error and increase the accurately orientation relative to reference for an augmented reality scene.

		Regarding claim 2, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein the processor is further configured to: display the initial virtual representation of the planar target at the first time (Jiang et al.: Fig 1, par 0019, par 0021, par 0047-0048, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints”, Also, Jiang  et al.(2702): Fig 1, abstract, par 007-008, par 0018, par 0042-0045, display a captured image and generate a reference image which includes a target planar, later the reference image could be update to new reference image as second reference image (see par 0042-0045)).

		Regarding claim 3, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 2, and further teach wherein the processor is further configured to: display, at a second time subsequent to the first time, the updated virtual representation of the planar target (Jiang et al.: Fig 1, par 0019, par 0021, par 0047-0048, “As illustrated FIG. 4, in the multi-user AR system 100' the master device 110A may capture multiple images of the object 102 (one image is illustrated as 102A in display 112 of FIG. 4) (step 202 in FIG. 2) and may transmit the captured images (as illustrated by arrow 105) to a server 130”, Also, Jiang  et al.(2702): par 007-008, par 0037-0039, par 0042-0045, identify the big different between reference image and a subsequence image, then further merge reference image and a subsequence image to generate a new reference image).


    PNG
    media_image2.png
    305
    522
    media_image2.png
    Greyscale

		Regarding claim 5, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and Jiang et al. further teach wherein the processor is further configured to: generate a distorted virtual representation of the planar target as the camera moves from the first pose of the camera (Figs 1-3, abstract, par 0007-0011, par 0018-0021, par 0048-0049, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints.  From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively”); and to display the initial virtual representation of the planar target, the processor is configured to display the virtual distorted representation of the planar target (Fig 1, par 0019, par 0021, par 0047-0048, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints”).

		Regarding claim 6, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 5, and Jiang et al. further teach wherein the processor is configured to generate the distorted virtual representation prior to processing the second image (par 0007-0011, par 0021, “As illustrated FIG. 4, in the multi-user AR system 100' the master device 110A may capture multiple images of the object 102 (one image is illustrated as 102A in display 112 of FIG. 4) (step 202 in FIG. 2) and may transmit the captured images (as illustrated by arrow 105) to a server 130.  The server 130 may then use the captured images to determine the pose of the master device 110A (step 204 in FIG. 2) and warp the image of the object 102 to produce the reference image 104 (step 206 in FIG. 2)” ….captured and display the planar object before the process for determining reference image (obvious it is happen before the update process of the reference image based on the new captured image)).

		Regarding claim 9, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and Jiang et al. further teach wherein the processor is further configured to: assign the entire first image as the planar target (Fig 1, par 0024, It is inherent by Jian et al. disclose set planar target as entire single first reference image 106 because in par 0024, “If desired, however, less than the entire image of the planar object maybe warped to form the reference patch 106”, so it means that entire image of the planar object or less than the entire image of the planar object  all can be used warped).

		Regarding claim 10, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein the processor is further configured to: determine, for one or more features of the planar target in the first image, a respective reference feature location within the planar target (Jiang et al.: par 0032, par 0041, claim 3, “When the number of extracted features for an image exceeds a threshold, e.g., 100 point features, the image is saved as the initial images and the extracted features are defined as reference points.  Subsequent images are similarly processed until there are at least two images with extracted features from each image defined as reference points; Martini: Fig. 14, par 0090-0091, par 0098, par 0100, par 0122, par 0138, par 0142, par 0158, “A further criterion may be applied, which is to detect whether at least a threshold number of feature points within that captured image correspond to landmark points for which one or more keyframes in the set of keyframes have associated measurement data (a positive detection being required for a keyframe to be selected)”).

		Regarding claim 11, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein to generate the updated virtual representation of the planar target, the processor is configured to extract one or more reference features from the planar target in the first image; extract one or more reference features from the second image (Jiang et al.: par 0032, par 0041, claim 3, claim 25, “When the number of extracted features for an image exceeds a threshold, e.g., 100 point features, the image is saved as the initial images and the extracted features are defined as reference points.  Subsequent images are similarly processed until there are at least two images with extracted features from each image defined as reference points; Martini: Fig. 14, par 0090-0091, par 0098, par 0100, par 0122, par 0138, par 0142, par 0158, “A further criterion may be applied, which is to detect whether at least a threshold number of feature points within that captured image correspond to landmark points for which one or more keyframes in the set of keyframes have associated measurement data (a positive detection being required for a keyframe to be selected)”); match one or more reference features from the second image to one or more reference features from the planar target in the first image (Jiang et al.: par 0033, par 0041, par 0043, claim 25, “The pose of the mobile platform with respect to the object 102 can then be estimated using the matched 3D-2D point pairs”; Martini: par 0102, par 0142, par 0157-0169, par 0193-0194, par 0199-0200, “The search template is obtained by "warping" the original patch (the patch associated with the landmark) and is a pixel block of a given size and shape (for example, an 8.times.8 pixel square).  The warping of the original patch is explained later.  Pixel matching of the search template then occurs with blocks of pixels within the image portion 924 which are the same size and shape as that of the search template.  Any suitable pixel matching method may be used.  The aim of the pixel matching of the search template is to find, in a newly captured image 818, the same physical feature that was detected by the corner detection algorithm during the procedure to initialise that landmark and for which the original patch and corresponding world map point were created”); triangulate matching reference features from the second image and from the planar target in the first image (Martini: par 0098, par 0109, par 0199-0200, par 0205, par 0214, “Given the camera pose of when the corner was extracted and the current camera pose, we delete a candidate landmarks as soon as matching fails or if the last match doesn't lie within a distance threshold from the epipolar line.  As soon a predefined parallax threshold is reached, the two camera poses (initial and current) and respective two matches are used to triangulate the candidate landmark position.  Further the positions are refined using nonlinear minimisation and consider the two cameras as fixed in this process.  All this happens in the tracking thread.  The estimated position and its covariance are used to create a new 3D landmark”); and generate the updated representation of the planar target based on the triangulation (Martini: par 0199-0200, par 0205, “If a successful pixel match occurs, the 3D position of the new corner point 800E can be triangulated from the two images and associated camera poses using any suitable stereoscopic imaging or triangulation technique.  The new corner point 800E is then added to the map.  If there is as yet no previous image for which the patch 926 can be pixel matched, the patch 926 is discarded as a candidate corner point.  It may however be added to the map at a later stage if it is identified as a candidate in subsequently captured images”; par 0214-0215, “to detect an initial approximation of the three dimensional position of that feature point by triangulation between two images having different camera poses….the PED of FIG. 1, acting as an example of image processing apparatus operable to generate a three-dimensional map of a region from successive images of that region captured from different camera poses, the map comprising a set of landmark points each defined by a three dimensional spatial position and image information associated with that three dimensional position, a subset of the captured images being designated as a set of keyframes each having camera pose data indicative of a camera pose and respective sets of measurement data representing image positions of landmark points detected as feature points in that image, the apparatus comprising: a bundle adjuster operable in respect of the keyframes to perform bundle-adjustment to generate bundle-adjusted landmark points by iteratively refining the three dimensional spatial positions of the landmarks and the camera pose data associated with at least a subset of the keyframes by: (i) deriving a difference between the measurement data for landmark points in the keyframes and corresponding image positions obtained from the camera pose data and the three dimensional spatial position of that landmark point; and (ii) adjusting one or both of the camera pose data for one or more keyframes and the three dimensional spatial position of one or more landmark points so as to reduce the detected difference; a point generator operable, in respect of a feature point, not corresponding to a bundle-adjusted landmark point, detected at an intervening image which is not a keyframe and present in another intervening image which is not a keyframe, to generate a non-bundle-adjusted point corresponding to that feature point; and a camera pose detector operable to derive a camera pose in respect of an image using the non-bundle-adjusted points and the bundle adjusted landmark points”).

		Regarding claim 12, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein the planar target is one or more of: partially occluded in the first image, of any planar shape, or in any orientation relative to gravity (Jiang et al.: par 0007-0011, “the second mobile platform may capture a new image that includes a different portion of the planar object, which is not included in the reference image.  The new image and the reference image may be merged to generate a new reference image of the front view of the planar object and the pose of second mobile platform with respect to the planar object may be updated using a subsequent image of the planar object captured by the second mobile platform and the new reference image”; par 0028, “If desired, however, less than the entire image  of the planar object maybe warped to form the reference patch 106" ….Jiang et al. disclose warp less than the entire image  of the planar object (planar target) to generate the reference patch so it is means some information is missing (occluded) from the image about planar target(provide a new image to perfect the planar object after first image is missed); Martini: par 0094, “When the map is initialised at the step 650 (discussed further below), it contains a relatively small number of key frames such as two keyframes.  It is appropriate to add further keyframes as the system proceeds, for at least two reasons.  The first is that as the camera moves in space, new image features will be captured and previously captured image features will disappear from view (because they are outside of the field of view of the camera and/or because they are obscured by intervening features).  So, in order to have keyframes available which refer to the set of image features which may be appropriate to a newly captured image, new keyframes are added to the set of 
keyframes from time to time”).

		Regarding claim 13, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach the processor is configured to generate the updated representation of the planar target includes generating the updated representation of the planar target based on tracking the planar target in six degrees of freedom (Jiang et al.: par 007-0010; par 0018-0019, par 0037-0043, par 0048-0049, “The reference image 104 is used as the common reference image from which each mobile platform 110 may determine its unique pose with respect to the object for tracking to perform multi-user AR (208)”, “if desired, instead of using one of the initial captured images, a new image of the object 102 may be captured and warped to produce the reference image 104, however, the pose for the new image should be determined, e.g., using the previously determined pose and vision based tracking with the new image, and the orientation used to warp the new image”…generate a new reference image of a front view of the planar object based on the previous reference image and the new captured image in different camera pose; Martini: par 0072, par 0094-0095, par 0102-0104, par 0109, par 0124, par 0136, par 0158, par 0162, par 0181-0182, ”At a greatest level of initial uncertainty, a point may be referred to as an initial approximation as a 6D point as its position is subject to six degrees of freedom”).

		Regarding claim 53, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein the processor is further configured to: display the initial virtual representation of the planar target during at least a portion of the tracking of the planar target (Jiang et al.: par 0024, “FIG. 1 illustrates a mobile platform 100 that can generate a reference patch of an unknown environment on the fly, which may be used for positioning and tracking, e.g., in augmented reality (AR) type applications. The mobile platform 100 performs an initialization process by capturing an image with a camera 114 of a rectangular planar object 102 within the environment 104. The image 102A of the object 102 is illustrated as being displayed in the display 112 of the mobile platform 100”, par 0045-0046, “The mobile platform 100 may also include a user interface 150 that includes the display 112 capable of displaying images, e.g., of the environment as well as rendered AR data if desired”, “The control unit 170 may further include a vision based detection and tracking unit 184 that is used to determine the pose of the mobile platform 100 using the rectangular planar object in a reference patch which is compared to subsequently produced images of the rectangular planar object. The control unit 170 may further include a vision based detection and tracking unit 184 that is used to determine the pose of the mobile platform 100 using the rectangular planar object in a reference patch which is compared to subsequently produced images of the rectangular planar object. The control unit 170 may further include a graphics processing unit (GPU) 186 for rendering AR data in response to the determined pose, which may then be displayed on display 112”, Jiang  et al.(2702): par 0009, “Software held in the memory and run in the processor causes the processor to analyze at least two captured images of a planar object and to determine a pose (position and orientation) of the mobile platform with respect to the planar object using the at least two captured images, to warp an image of the planar object using the orientation to produce a reference image of a front view of the planar object, to transmit the reference image to at least one other mobile platform, and to perform a multi-user augmented reality application with the at least one other mobile platform using the reference image and that is displayed on the display”, par 0018, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints. From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively. Using the reference image 104, each mobile platform 110A, 110B, and 110C may track the object 102 by determining its unique pose with respect to the object 102 in order to perform a multi-user AR application”, par 0047-0048, “The device 300 may further includes a user interface 150 that includes a means for displaying the image and AR objects, such as the display 112.”, “The control unit 160 may further include a graphics engine 167, which may be, e.g., a gaming engine, to warp one of the initial images (or a different image) to a front view reference image 104, which is transmitted to other mobile platforms via transceiver 140. The graphics engine 167 may also render desired AR objects to be displayed on the display 112. The control unit may also include a pose processor 168 to determine and track the position and orientation of the master device 110A with respect to the object 102 based on images from the camera 114 and the reference image 104”). 

		Regarding claim 54, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, and further teach wherein the processor is further configured to: display the initial virtual representation of the planar target until the updated virtual representation of the planar target is generated (Jiang et al.: “The control unit 170 may further include a vision based detection and tracking unit 184 that is used to determine the pose of the mobile platform 100 using the rectangular planar object in a reference patch which is compared to subsequently produced images of the rectangular planar object. The control unit 170 may further include a vision based detection and tracking unit 184 that is used to determine the pose of the mobile platform 100 using the rectangular planar object in a reference patch which is compared to subsequently produced images of the rectangular planar object. The control unit 170 may further include a graphics processing unit (GPU) 186 for rendering AR data in response to the determined pose, which may then be displayed on display 112”, Jiang  et al.(2702): par 0009, “Software held in the memory and run in the processor causes the processor to analyze at least two captured images of a planar object and to determine a pose (position and orientation) of the mobile platform with respect to the planar object using the at least two captured images, to warp an image of the planar object using the orientation to produce a reference image of a front view of the planar object, to transmit the reference image to at least one other mobile platform, and to perform a multi-user augmented reality application with the at least one other mobile platform using the reference image and that is displayed on the display”, par 0018, “The master device 110A at least partially performs an initialization process by capturing a plurality of images (one image is illustrated as 102A in display 112) of a planar object 102 from different viewpoints. From the multiple captured images, the pose (position and orientation) of the master device 110A with respect to the object 102 can be determined, from which a reference image 104 can generated and then distributed (as illustrated by arrows 103) to the other mobile platforms 110B and 110C, which are viewing the same planar object 102, as illustrated by images 102B and 102C, respectively. Using the reference image 104, each mobile platform 110A, 110B, and 110C may track the object 102 by determining its unique pose with respect to the object 102 in order to perform a multi-user AR application”, par 0047, “The device 300 may further includes a user interface 150 that includes a means for displaying the image and AR objects, such as the display 112.”, par 0048, “The control unit 160 may further include a graphics engine 167, which may be, e.g., a gaming engine, to warp one of the initial images (or a different image) to a front view reference image 104, which is transmitted to other mobile platforms via transceiver 140. The graphics engine 167 may also render desired AR objects to be displayed on the display 112. The control unit may also include a pose processor 168 to determine and track the position and orientation of the master device 110A with respect to the object 102 based on images from the camera 114 and the reference image 104”, par 0049, “the system may further include means to merge the reference image and a new image that includes a portion of the planar object that is not included in the reference image to generate a new reference image, which may include image processor 166, pose processor 168, and graphics engine 167 that may be located in a master device 110A, server 130, or second mobile platform 110B, and the means for determining the position and orientation of a second mobile platform updates the position and orientation of the second mobile platform with respect to the planar object using a different image of the planar object captured by the second mobile platform and the new reference image”). 

Regarding claims 14-16, 18-19, 22-26, and 55-56, the method claims 14-19, 22-26, and 55-56 are similar in scope to claims 1-6, 9-13, and 53-54 and are rejected under the same rational.

		Regarding claim 27, Jiang et al. teach a non-transitory computer-readable storage medium storage medium storing instructions that, when executed, cause one or more processors of a device to (par 0011, par 0048-0052, claim 43, “a computer-readable medium including program code stored thereon includes program code to analyze at least two images of a planar object to determine a pose (position and orientation) of a camera that captured at least one of the at least two images with respect to the planar object and program code to warp an image of the planar object using the orientation to produce a reference image of a front view of the planar object” … Jiang et al. disclose a computer-readable medium). The remaining limitations are similar in scope to claim 1 and rejected under the same rational.

Regarding claims 28-29, 31-32 and 35-39, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 27, and claims 28-32 and 35-39 are similar in scope to claims 2-6 and 9-13 and are rejected under the same rational.

		Regarding claim 40, Jiang et al. teach an apparatus comprising (par 0010, par 0046-0049, claim 34, “a system includes means for capturing at least two images of a planar object and means for determining a pose (position and orientation) of a first mobile platform with respect to the planar object using the at least two images.  The system further includes means for warping an image of the planar object using the orientation of the first mobile platform with respect to the planar object to produce a reference image of a front view of the planar object, and means for determining a pose of a second mobile platform with respect to the planar object using an image of the planar object captured by the second mobile platform and the reference image.  If desired, the system may include means to merge the reference image and a new image that includes a portion of the planar object that is not included in the reference image to generate a new reference image of the front view of the planar object.  In such a system, the means for determining the pose of a second mobile platform updates the pose of the second mobile platform with respect to the planar object using a different image of the planar object captured by the second mobile platform and the new reference image” ….  Jiang et al. disclose a mobile platform (an apparatus) include a camera to track a planar object) and a microprocessor reads on the means. The remaining limitations are similar in scope to claim 1 and rejected under the same rational.

Regarding claims 41-42, 44-45 and 48-52, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 40, and claims 41-45 and 48-52 are similar in scope to claims 2-6 and 9-13 and are rejected under the same rational.

		Claims 7-8, 20-21, 33-34, and 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2012/0062702 to Jiang et al. in view of U.S. PGPubs 2015/0186745 to Martini, further in view of U.S. PGPubs 2012/0062702 to Jiang et al. (2702), further in view of Schweighofer et al. (Schweighofer G., A. Pinz: Robust pose estimation from a planar target. IEEE Transactions on Pattern Analysis and Machine Intelligence, 28(12):2024–2030, 2006).

    PNG
    media_image3.png
    293
    784
    media_image3.png
    Greyscale

Regarding claim 7, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 1, but keep silent for teaching wherein the processor is further configured to: assume a fronto-parallel view of the planar target.
In related endeavor, Schweighofer et al. teach wherein the processor is further configured to: assume a fronto-parallel view of the planar target (abstract, section 2, Schweighofer et al. disclose a planar target II including minimum of four coplanar points has same depth for a camera view point Cc (assign same depth t) at predetermined position wherein t representing a distance between the origin of the camera coordinate system Cc and the center of the model CM as showing in Fig 1 is depth value (along z axis), xy plane is image plane, Cc is camera view point, and Pi and Pj is reference feature point associate with the planar target IIα based on the Fig 1, After t is determined, a model point piα and pjα located in the plane IIα could be obtained when rotating the model around the y-axis so set initial position same depth (fronto-parallel view)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jiang et al. as modified by Martini and Jiang  et al.(2702) to include wherein initializing comprises: assuming a fronto-parallel view of the planar target when initializing the planar target as taught by Schweighofer et al. to provide unique and robust pose estimation from a planar target (see title and abstract).

    PNG
    media_image2.png
    305
    522
    media_image2.png
    Greyscale

Regarding claim 8, Jiang et al. as modified by Martini, Jiang  et al.(2702), and Schweighofer et al.  teach all the limitation of claim 7, and Jiang et al. further teach wherein the processor is further configured to: generate a rectified view of the planar target from the first image or the second image if neither the first image nor the second image are fronto-parallel views of the planar target (Fig 1, par 0024, “The mobile platform 100 performs an initialization process by capturing an image with a camera 114 of a rectangular planar object 102 within the environment 104.  The image 102A of the object 102 is illustrated as being displayed in the display 112 of the mobile platform 100.  From the captured image, the object 102 is recognized and a reference patch 106 is generated, from which the orientation and position (pose) of the mobile platform 100 can be determined”, Fig 4, par 0028, “The camera rotation is then recovered based on the defined orientation of the planar object (208).  A reference patch of at least a portion of the image of the planar object is then generated using the recovered rotation of the camera (210).  For example, the image of the planar object 102 may be warped to the front view, i.e., the view in which surface normal to the planar object is parallel with the viewing direction of the camera, as illustrated by transformation 105 in FIG. 4.  If desired, however, less than the entire image of the planar object maybe warped to form the reference patch 106”; Fig 6, par 0034, “FIG. 6 is a flow chart illustrating the process of detecting the planar object in the image (step 204 in FIG. 2).  The planar object is recognized by detecting sets of parallel lines within the image (250)” …. Jiang et al disclose warp the planar object (planar target) to the front view from the first reference image which is not in from view (Figs 1 and 4, par 0032) and further disclose extracted features from within the image, e.g., extracted feature points or line features bounded by the sets of parallel lines, or the texture inside the rectangle, may be used to redetect and recognize the rectangle (planar object)).

Regarding claims 20-21, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 14, and claims 20-21 are similar in scope to claims 7-8 and are rejected under the same rational.

Regarding claims 33-34, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 27, and claims 33-34 are similar in scope to claims 7-8 and are rejected under the same rational.

Regarding claims 46-47, Jiang et al. as modified by Martini and Jiang  et al.(2702) teach all the limitation of claim 40, and claims 46-47 are similar in scope to claims 7-8 and are rejected under the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616